DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 27 July 2020, claims 1-18 are presently pending in the application, of which, claims 1, 7 and 13 are presented in independent form. The Examiner acknowledges that amended claims 1-4, 7-10, and 13-16. No claims were cancelled or newly added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 February 2021 has been entered.
 
Response to Remarks/Arguments
All arguments, filed 01 February 2021, directed to objections and/or rejections issued in the previous Office Action, mailed 03 November 2020, have been deemed persuasive and therefore have been withdrawn, unless otherwise noted in this Office Action.

Applicant’s arguments with respect to claims 1-18 under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Li, Min et al (U.S. 2013/0290957 and known hereinafter as Li) in view of Mikesell, Paul, et al (U.S. 2007/0094269 and known hereinafter as Mikesell) and in further view of Xiao, Wei, et al (U.S. 8,953,453 and known hereinafter as Xiao)(newly presented).

As per claim 1, Li teaches a method comprising: 
generating a searchable relative node capacity data structure for a cluster of nodes operating as a distributed file system (e.g. Li, see paragraphs [0043-0045], discloses a cloud platform (CAM) that uses a file system (e.g. distributed file system) that provides its storage layer and where the file system supports co-locating all blocks of a file at one location.. The physical resources supporting the cloud consists of a cluster of physical nodes with local storage directly attached to the individual nodes.). The Examiner notes that a searchable relative node capacity data structure is an inode or node structure.), wherein the searchable node relative capacity data structure establishes a central processing unit ("CPU) capacity, a memory capacity, and a network bandwidth capacity for each node among the cluster of nodes (e.g. CAM employs three components which includes agents which periodically collects a variety pieces of data about a respective machine, such as utilization of outbound and inbound network bandwidth, I/O utilization, CPU memory, and storage load.); 
dynamically monitoring each node among the cluster of nodes for at least CPU usage, node memory usage, and node network bandwidth consumption (e.g. Li, see paragraphs [0045-0050], which discloses each of the physical machines has an agent that periodically collects a variety pieces of data about a respective machine, such as utilization of outbound and inbound network bandwidth, I/O utilization, CPU memory, and storage load, in which the embedded agent includes an embedded monitor, as further described in paragraph [0069].); 
dynamically generating a searchable node performance data structure based on the dynamic monitoring (e.g. Li, see paragraphs [0053-0055] and Table 2, which discloses a table showing significance of three factors outlined above that affects performance of different workload. See further paragraph [0050], which discloses that CAM determines an optimal placement for the set of new virtual machines requested by considering factors include, but not limited to, current workload distribution among cluster node, distribution of the input datasets required by the job, and the physical locations of the required master virtual machine images.), wherein the searchable node performance data structure includes CPU usage, memory usage, and node network bandwidth consumption for each node among the cluster of nodes (e.g. Li, see paragraphs [0045-0050], which discloses each of the physical machines has an agent that periodically collects a variety pieces of data about a respective machine, such as utilization of outbound and inbound network bandwidth, I/O utilization, CPU memory, and storage load, in which the embedded agent includes an embedded monitor, as further described in paragraph [0069].);
receiving a connection request by a client of a the distributed file system (e.g. Li, see paragraph [0061], which discloses each job is submitted to the system at the source node with the number of requested virtual machines as the supply value, the goal of the virtual machine allocator is to maintain the job as unscheduled, allocate, or allocate virtual machines for each request.); and
directing the client to connect to a targeted node of the distributed file system based on the searchable node available capacity data structure and a targeting policy e.g. Li, see paragraph [0061-0063], which discloses the values assigned to the flow graph for virtual machine placement and node categorization. Various nodes in the graph are categorized into different type, where a preferred node set is a set of graph nodes that point to a set of physical node that have a job.). 
Although Li discloses load balancing of nodes, it does not explicitly disclose dynamically populating a node available capacity table for the cluster of nodes based on the node performance table and the node relative capacity table.
Mikesell discloses generating a searchable node available capacity data structure for the cluster of nodes based on the searchable node performance and the searchable node relative capacity data structure (e.g. Mikesell, see paragraphs [0034, 0036-0039], which discloses an inode (metadata data structure) that includes attributes and a list of ; 
Li discloses efficient execution of jobs in a shared pool of resources. Mikesell discloses a management device obtains, from the plurality of storage nodes, information of accesses which are made to an actual storage area included in the storage nodes, generating load information of actual storage areas based on the access information. Both are analogous art because they address load utilization of nodes based on performance of the nodes and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Li with the teachings of Mikesell to include the claimed features with the motivation to improve load balancing of nodes based on performance.
Although the modified teachings of Li and Mikesell discloses load balancing of cluster of nodes, it does not explicitly teach , wherein the targeting policy is based on the client’s proposed workload associated with the client’s known historical workloads.
Xiao teaches wherein the targeting policy is based on the client’s proposed workload associated with the client’s known historical workloads (e.g. Xiao, column 34, lines 15-45, which discloses the system provides services to clients may support two or more admission control mechanism (e.g. load balancing), where based on a client-specific selection or policy, a service level agreement, a target or committed work throughput, a historical workload observed, all may be factors in determining the work required to satisfy requests.).
Li discloses efficient execution of jobs in a shared pool of resources. Mikesell discloses a management device obtains, from the plurality of storage nodes, information of accesses which are made to an actual storage area included in the storage nodes, generating load information of actual storage areas based on the access information. Xiao is directed to throttling service requests where clients may receive service requests which may require different amounts of work. All are analogous art because they address load utilization of nodes based on performance of the nodes and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Li with the teachings of Mikesell and with the further teachings of Xiao to include the claimed features with the motivation to improve load balancing of nodes based on performance.

As per claim 7, Li teaches a system comprising at least one storage device and at least one hardware processor configured to 
generating a searchable relative node capacity data structure for a cluster of nodes operating as a distributed file system (e.g. Li, see paragraphs [0043-0045], discloses a cloud platform (CAM) that uses a file system (e.g. distributed file system) that provides its storage layer and where the file system supports co-locating all blocks of a file at one location.. The physical resources supporting the cloud consists of a cluster of physical nodes with local storage directly attached to the individual nodes.).), wherein the searchable node relative capacity data structure establishes a central processing unit ("CPU) capacity, a memory capacity, and a network bandwidth capacity for each node among the cluster of nodes (e.g. CAM employs three components which includes agents which periodically collects a variety pieces of data about a respective machine, such as utilization of outbound and inbound network bandwidth, I/O utilization, CPU memory, and storage load.); 
dynamically monitoring each node among the cluster of nodes for at least CPU usage, node memory usage, and node network bandwidth consumption (e.g. Li, see paragraphs [0045-0050], which discloses each of the physical machines has an agent that periodically collects a variety pieces of data about a respective machine, such as utilization of outbound and inbound network bandwidth, I/O utilization, CPU memory, and storage load, in which the embedded agent includes an embedded monitor, as further described in paragraph [0069].); 
dynamically generating a searchable node performance data structure based on the dynamic monitoring (e.g. Li, see paragraphs [0053-0055] and Table 2, which discloses a table showing significance of three factors outlined above that affects performance of different workload. See further paragraph [0050], which discloses that CAM determines an optimal placement for the set of new virtual machines requested by considering factors include, but not limited to, current workload distribution among cluster node, distribution of the input datasets required by the job, and the physical locations of the required master virtual machine images.), wherein the searchable node performance data structure includes CPU usage, memory usage, and node network bandwidth consumption for each node among the cluster of nodes (e.g. Li, see paragraphs [0045-0050], which discloses each of the physical machines has an agent that periodically collects a variety pieces of data about a respective machine, such as utilization of outbound and inbound network bandwidth, I/O utilization, CPU memory, and storage load, in which the embedded agent includes an embedded monitor, as further described in paragraph [0069].);
receiving a connection request by a client of a the distributed file system (e.g. Li, see paragraph [0061], which discloses each job is submitted to the system at the source node with the number of requested virtual machines as the supply value, the goal of the virtual machine allocator is to maintain the job as unscheduled, allocate, or allocate virtual machines for each request.); and
directing the client to connect to a targeted node of the distributed file system based on the searchable node available capacity data structure and a targeting policy e.g. Li, see paragraph [0061-0063], which discloses the values assigned to the flow graph for virtual machine placement and node categorization. Various nodes in the graph are categorized into different type, where a preferred node set is a set of graph nodes that point to a set of physical node that have a job.). 
Although Li discloses load balancing of nodes, it does not explicitly disclose dynamically populating a node available capacity table for the cluster of nodes based on the node performance table and the node relative capacity table.
Mikesell discloses generating a searchable node available capacity data structure for the cluster of nodes based on the searchable node performance and the searchable node relative capacity data structure (e.g. Mikesell, see paragraphs [0034, 0036-0039], which discloses an inode (metadata data structure) that includes attributes and a list of devices having data to which the particular inode points. The inodes, which resides in a distributed file system may issue commanding nodes to search their respective metadata for a selected attribute.); 
Li discloses efficient execution of jobs in a shared pool of resources. Mikesell discloses a management device obtains, from the plurality of storage nodes, information of accesses which are made to an actual storage area included in the storage nodes, generating load information of actual storage areas based on the access information. Both are analogous art because they address load utilization of nodes based on performance of the nodes and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Li with the teachings of Mikesell to include the claimed features with the motivation to improve load balancing of nodes based on performance.
Although the modified teachings of Li and Mikesell discloses load balancing of cluster of nodes, it does not explicitly teach , wherein the targeting policy is based on the client’s proposed workload associated with the client’s known historical workloads.
Xiao teaches wherein the targeting policy is based on the client’s proposed workload associated with the client’s known historical workloads (e.g. Xiao, column 34, lines 15-45, which discloses the system provides services to clients may support two or more admission control mechanism (e.g. load balancing), where based on a client-specific selection or policy, a service level agreement, a target or committed work throughput, a historical workload observed, all may be factors in determining the work required to satisfy requests.).
Li discloses efficient execution of jobs in a shared pool of resources. Mikesell discloses a management device obtains, from the plurality of storage nodes, information of accesses which are made to an actual storage area included in the storage nodes, generating load information of actual storage areas based on the access information. Xiao is directed to throttling service requests where clients may receive service requests which may require different amounts of work. All are analogous art because they address load utilization of nodes based on performance of the nodes and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Li with the teachings of Mikesell and with the further teachings of Xiao to include the claimed features with the motivation to improve load balancing of nodes based on performance.

As per claim 13, Li teaches a non-transitory computer readable medium with program instructions stored thereon to perform the following acts: 
generating a searchable relative node capacity data structure for a cluster of nodes operating as a distributed file system (e.g. Li, see paragraphs [0043-0045], discloses a cloud platform (CAM) that uses a file system (e.g. distributed file system) that provides its storage layer and where the file system supports co-locating all blocks of a file at one location.. The physical resources supporting the cloud consists of a cluster of physical nodes with local storage directly attached to the individual nodes.).), wherein the searchable node relative capacity data structure establishes a central processing unit ("CPU) capacity, a memory capacity, and a network bandwidth capacity for each node among the cluster of nodes (e.g. CAM employs three components which includes agents which periodically collects a variety ; 
dynamically monitoring each node among the cluster of nodes for at least CPU usage, node memory usage, and node network bandwidth consumption (e.g. Li, see paragraphs [0045-0050], which discloses each of the physical machines has an agent that periodically collects a variety pieces of data about a respective machine, such as utilization of outbound and inbound network bandwidth, I/O utilization, CPU memory, and storage load, in which the embedded agent includes an embedded monitor, as further described in paragraph [0069].); 
dynamically generating a searchable node performance data structure based on the dynamic monitoring (e.g. Li, see paragraphs [0053-0055] and Table 2, which discloses a table showing significance of three factors outlined above that affects performance of different workload. See further paragraph [0050], which discloses that CAM determines an optimal placement for the set of new virtual machines requested by considering factors include, but not limited to, current workload distribution among cluster node, distribution of the input datasets required by the job, and the physical locations of the required master virtual machine images.), wherein the searchable node performance data structure includes CPU usage, memory usage, and node network bandwidth consumption for each node among the cluster of nodes (e.g. Li, see paragraphs [0045-0050], which discloses each of the physical machines has an agent that periodically collects a variety pieces of data about a respective machine, such as utilization of outbound and inbound network bandwidth, I/O utilization, CPU memory, and storage load, in which the embedded agent includes an embedded monitor, as further described in paragraph [0069].);
receiving a connection request by a client of a the distributed file system (e.g. Li, see paragraph [0061], which discloses each job is submitted to the system at the source node with the number of requested virtual machines as the supply value, the goal of the virtual machine allocator is to maintain the job as unscheduled, allocate, or allocate virtual machines for each request.); and
directing the client to connect to a targeted node of the distributed file system based on the searchable node available capacity data structure and a targeting policy e.g. Li, see paragraph [0061-0063], which discloses the values assigned to the flow graph for virtual machine placement and node categorization. Various nodes in the graph are categorized into different type, where a preferred node set is a set of graph nodes that point to a set of physical node that have a job.). 
Although Li discloses load balancing of nodes, it does not explicitly disclose dynamically populating a node available capacity table for the cluster of nodes based on the node performance table and the node relative capacity table.
Mikesell discloses generating a searchable node available capacity data structure for the cluster of nodes based on the searchable node performance and the searchable node relative capacity data structure (e.g. Mikesell, see paragraphs [0034, 0036-0039], which discloses an inode (metadata data structure) that includes attributes and a list of devices having data to which the particular inode points. The inodes, which resides in a distributed file system may issue commanding nodes to search their respective metadata for a selected attribute.); 
Li discloses efficient execution of jobs in a shared pool of resources. Mikesell discloses a management device obtains, from the plurality of storage nodes, information of accesses which are made to an actual storage area included in the storage nodes, generating load information of actual storage areas based on the access information. Both are analogous art because they address load utilization of nodes based on performance of the nodes and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Li with the teachings of Mikesell to include the claimed features with the motivation to improve load balancing of nodes based on performance.
Although the modified teachings of Li and Mikesell discloses load balancing of cluster of nodes, it does not explicitly teach , wherein the targeting policy is based on the client’s proposed workload associated with the client’s known historical workloads.
Xiao teaches wherein the targeting policy is based on the client’s proposed workload associated with the client’s known historical workloads (e.g. Xiao, column 34, lines 15-45, which discloses the system provides services to clients may support two or more admission control mechanism (e.g. load balancing), where based on a client-specific selection or policy, a service level agreement, a target or committed work throughput, a historical workload observed, all may be factors in determining the work required to satisfy requests.).
Li discloses efficient execution of jobs in a shared pool of resources. Mikesell discloses a management device obtains, from the plurality of storage nodes, information of accesses which are made to an actual storage area included in the storage nodes, generating load information of actual storage areas based on the access information. Xiao is directed to throttling service requests where clients may receive service requests which may require different amounts of work. All are analogous art because they address load utilization of nodes based on performance of the nodes and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Li with the teachings of Mikesell and with the further teachings of Xiao to include the claimed features with the motivation to improve load balancing of nodes based on performance.

As per claims 2, 8, and 14, the modified teachings of Li with Mikesell teaches the method of claim 1, the system of claim 7, and the non-transitory computer readable medium of claim 13, respectively, wherein the node relative capacity table is updated in response to at least one of startup of the distributed file system, node addition to the cluster of nodes, node removal from the cluster of nodes, and changed hardware specifications for a node (e.g. Li, see paragraphs [0045-0050], which discloses each of the physical machines has an agent that periodically collects a variety pieces of data about a respective machine, such as utilization of outbound and inbound network bandwidth, I/O utilization, CPU memory, and storage load, in which the embedded agent includes an embedded monitor, as further described in paragraph [0069].). 

As per claims 3, 9, and 15, the modified teachings of Li with Mikesell teaches the method of claim 1, the system of claim 7, and the non-transitory computer readable medium of claim 13, respectively, wherein dynamically populating the node available capacity table includes subtracting the used capacity for a node parameter from the total capacity for the node parameter (e.g. Li, see paragraphs [0045-0050], which discloses each of the physical machines has an agent that periodically collects a variety pieces of data about a respective machine, such as utilization of outbound and inbound network bandwidth, I/O utilization, CPU memory, and storage load, in which the embedded agent includes an embedded monitor, as further described in paragraph [0069].). 

(e.g. Mikesell, see paragraphs [0042-0045], which discloses loads of the storage nodes belonging to the distributed storage system can be leveled, where based on data arrangement (e.g. populating nodal capacity) to the actual storage area depending on the loads of the actual storage areas in the storage nodes.). 

As per claims 5, 11, and 17, the modified teachings of Li with Mikesell teaches the method of claim 1, the system of claim 7, and the non-transitory computer readable medium of claim 13, respectively, wherein the targeting policy is based on at least one of available CPU capacity, available memory capacity, and available network bandwidth capacity (e.g. Li, see paragraphs [0045-0050], which discloses each of the physical machines has an agent that periodically collects a variety pieces of data about a respective machine, such as utilization of outbound and inbound network bandwidth, I/O utilization, CPU memory, and storage load, in which the embedded agent includes an embedded monitor, as further described in paragraph [0069].). 

As per claims 6, 12, and 18, the modified teachings of Li with Mikesell teaches the method of claim 1, the system of claim 7, and the non-transitory computer readable medium of claim 13, respectively, wherein the targeting policy is based on a proposed workload associated with the client (e.g. Li, see paragraph [0061-0063], which discloses the values assigned to the flow graph for virtual machine placement and node categorization. Various nodes .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191.  The examiner can normally be reached on M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        April 22, 2021